

PIONEER DRILLING COMPANY
AMENDED AND RESTATED 2007 INCENTIVE PLAN
(Adopted May 12, 2011)




1.Plan
. This Amended and Restated 2007 Incentive Plan of Pioneer Drilling Company
(this “Plan”) was adopted by Pioneer Drilling Company, a Texas corporation (the
“Company”), to reward certain corporate officers, key employees, consultants and
directors of the Company or its Subsidiaries by enabling them to acquire shares
of common stock of the Company and/or through the provision of cash payments.
2.    Objectives
. This Plan is designed to attract and retain officers, key employees and
consultants of the Company and its Subsidiaries, to attract and retain qualified
directors of the Company, to encourage the sense of proprietorship of such
officers, employees, consultants and directors and to stimulate the active
interest of such persons in the development and financial success of the Company
and its Subsidiaries. These objectives are to be accomplished by making Awards
under this Plan and thereby providing Participants with a proprietary interest
in the growth and performance of the Company and its Subsidiaries.
3.    Definitions
. As used herein, the terms set forth below shall have the following respective
meanings:
“Authorized Officer” means the Chairman of the Board or the Chief Executive
Officer of the Company (or any other senior officer of the Company to whom
either of them shall delegate the authority to execute any Award Agreement).
“Award” means the grant of any Option, SAR, Stock Award, Performance Award or
Cash Award, whether granted singly, in combination or in tandem, to a
Participant pursuant to such applicable terms, conditions and limitations as the
Committee may establish in accordance with the objectives of the Plan.
“Award Agreement” means any written agreement between the Company and a
Participant setting forth the terms, conditions and limitations applicable to an
Award.
“Board” means the Board of Directors of the Company.
“Cash Award” means an award denominated in cash.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Committee” means the Compensation Committee of the Board or such other
committee

--------------------------------------------------------------------------------

of the Board as may be designated by the Board to administer the Plan.
“Common Stock” means the Common Stock, par value $0.10 per share, of the
Company.
“Director” means an individual serving as a member of the Board.
“Dividend Equivalents” means, with respect to shares of Restricted Stock or
Restricted Stock Units, with respect to which shares are to be issued at the end
of the Restriction Period, an amount equal to all dividends and other
distributions (or the economic equivalent thereof) that are payable to
shareholders of record during the Restriction Period on a like number of shares
of Common Stock.
“Employee” means an employee of the Company or any of its Subsidiaries and an
individual who has agreed to become an employee of the Company or any of its
Subsidiaries and actually becomes such an employee within the following six
months.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Fair Market Value” of a share of Common Stock means, as of a particular date,
(i) if shares of Common Stock are listed on a national securities exchange, the
closing sales price per share of Common Stock on the consolidated transaction
reporting system for the principal national securities exchange on which shares
of Common Stock are listed on that date, or, if there shall have been no such
sales reported on that date, on the last preceding date on which such a sale was
so reported, (ii) if the Common Stock is not so listed, the mean between the
closing bid and asked price on that date, or, if there are no such prices
available for such date, on the last preceding date on which such prices shall
be available, as reported by the National Quotation Bureau Incorporated, or
(iii) if shares of Common Stock are not publicly traded, the most recent value
determined by an independent appraiser appointed by the Company for such
purpose.
“Incentive Option” means an Option that is intended to comply with the
requirements set forth in Section 422 of the Code.
“Option” means a right to purchase a specified number of shares of Common Stock
at a specified price.
“Nonqualified Option” means an Option that is not intended to comply with the
requirements set forth in Section 422 of the Code.
“Participant” means an Employee, consultant or Director to whom an Award has
been made under this Plan.
“Performance Award” means an award made pursuant to this Plan to a Participant
who is an Employee, which Award is subject to the attainment of one or more
Performance Goals. Performance Awards may be Stock Awards or Cash Awards.
“Performance Goal” means a standard established by the Committee, to determine
in whole or in part whether a Performance Award shall be earned.

--------------------------------------------------------------------------------

“Restricted Stock” means any Common Stock that is restricted or subject to
forfeiture provisions.
“Restricted Stock Unit” means a unit evidencing the right to receive one share
of Common Stock or equivalent value (as determined by the Committee) that is
restricted or subject to forfeiture provisions.
“Restriction Period” means a period of time beginning as of the date upon which
an Award of Restricted Stock or Restricted Stock Units is made pursuant to this
Plan and ending as of the date upon which the Common Stock subject to such Award
is issued (if not previously issued), no longer restricted or subject to
forfeiture provisions.
“SAR” means a right to receive a payment, in cash or Common Stock, equal to the
excess of the Fair Market Value or other specified valuation of a specified
number of shares of Common Stock on the date the right is exercised over a
specified strike price, in each case, as determined by the Committee.
“Stock Award” means an award in the form of shares of Common Stock or units
denominated in shares of Common Stock.
“Subsidiary” means (i) in the case of a corporation, any corporation of which
the Company directly or indirectly owns shares representing 50% or more of the
combined voting power of the shares of all classes or series of capital stock of
such corporation which have the right to vote generally on matters submitted to
a vote of the shareholders of such corporation and (ii) in the case of a
partnership or other business entity not organized as a corporation, any such
business entity of which the Company directly or indirectly owns 50% or more of
the voting, capital or profits interests (whether in the form of partnership
interests, membership interests or otherwise).
4.    Eligibility.
(a)    Employees. Employees eligible for Awards under this Plan are: (i) the
officers of the Company; and (ii) those other employees who hold positions of
responsibility and whose performance, in the judgment of the Committee, can have
a significant effect on the success of the Company and its Subsidiaries.
(b)    Consultants. Consultants eligible for Awards under this Plan are those
consultants to the Company or Subsidiaries whose performance, in the judgment of
the Committee, can have or have had a significant effect on the success of the
Company and its Subsidiaries.
(c)    Directors. Directors eligible for Awards under this Plan, in their
capacities as Directors, are those who are not employees of the Company or any
of its Subsidiaries (“Nonemployee Directors”).
5.    Common Stock Available for Awards.
Subject to the provisions of paragraph 15 hereof, there shall be available for
Awards under this

--------------------------------------------------------------------------------

Plan granted wholly or partly in Common Stock (including rights or options that
may be exercised for or settled in Common Stock) an aggregate of 6,400,000
shares of Common Stock. In the discretion of the Committee, all 6,400,000 shares
of Common Stock may be granted as Incentive Options. No more than 2,100,000
shares of Common Stock shall be available under this Plan for Awards other than
Options or SARs. Additionally, the number of shares of Common Stock that are the
subject of Awards under this Plan, that are cancelled, forfeited, terminated or
expire unexercised, shall again immediately become available for Awards
hereunder. The number of shares reserved for issuance under the Plan shall be
reduced only to the extent that shares of Common Stock are actually issued in
connection with the exercise or settlement of an Award; provided, however, that
the number of shares reserved for issuance shall be reduced by the total number
of Options or SARs exercised. The number of shares reserved for issuance under
the Plan shall not be increased by (i) any shares tendered or Award surrendered
in connection with the purchase of shares upon the exercise of an Option as
described in paragraph 11 or (ii) any shares deducted from an Award payment in
connection with the Company’s tax withholding obligations as described in
paragraph 12. The Committee may from time to time adopt and observe such
procedures concerning the counting of shares against the Plan maximum as it may
deem appropriate. The Committee and the appropriate officers of the Company
shall be authorized to, from time to time, take all such actions as any of them
may determine are necessary or appropriate to file any documents with
governmental authorities, stock exchanges and transaction reporting systems as
may be required to ensure that shares of Common Stock are available for issuance
pursuant to Awards.
6.    Administration.
(a)    Authority of the Committee. This Plan shall be administered by the
Committee. Subject to the provisions hereof, the Committee shall have full and
exclusive power and authority to administer this Plan and to take all actions
that are specifically contemplated hereby or are necessary or appropriate in
connection with the administration hereof. The Committee shall also have full
and exclusive power to interpret this Plan and to adopt such rules, regulations
and guidelines for carrying out this Plan as it may deem necessary or proper,
all of which powers shall be exercised in the best interests of the Company and
in keeping with the objectives of this Plan. Subject to paragraph 6(c) hereof,
the Committee may, in its discretion, provide for the extension of the
exercisability of an Award, accelerate the vesting or exercisability of an
Award, eliminate or make less restrictive any restrictions contained in an
Award, waive any restriction or other provision of this Plan or an Award or
otherwise amend or modify an Award in any manner that is (i) not adverse to the
Participant to whom such Award was granted, (ii) consented to by such
Participant or (iii) authorized by paragraph 15(c) hereof; provided, however,
that no such action shall permit the term of any Option to be greater than ten
years from the applicable grant date. The Committee may make an Award to an
individual who it expects to become an employee of the Company or any of its
Subsidiaries within the next six months, with such Award being subject to the
individual’s actually becoming an employee within such time period, and subject
to such other terms and conditions as may be established by the Committee. The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in this Plan or in any Award in the manner and to the extent the
Committee deems necessary or desirable to further the Plan purposes. Any
decision of the Committee in the interpretation

--------------------------------------------------------------------------------

and administration of this Plan shall lie within its sole and absolute
discretion and shall be final, conclusive and binding on all parties concerned.
(b)    Limitation of Liability. No member of the Committee or officer of the
Company to whom the Committee has delegated authority in accordance with the
provisions of paragraph 7 of this Plan shall be liable for anything done or
omitted to be done by him or her, by any member of the Committee or by any
officer of the Company in connection with the performance of any duties under
this Plan, except for his or her own willful misconduct or as expressly provided
by statute.
(c)    Prohibition on Repricing of Awards. No Award may be repriced, replaced,
regranted through cancellation or modified without shareholder approval (except
in connection with a change in the Company’s capitalization), if the effect
would be to reduce the exercise price for the shares underlying such Award.
7.    Delegation of Authority
. The Committee may delegate to the Chief Executive Officer and to other senior
officers of the Company its duties under this Plan pursuant to such conditions
or limitations as the Committee may establish.
8.    Awards
. (a) Except as otherwise provided in paragraph 9 hereof pertaining to Awards to
Nonemployee Directors, the Committee shall determine the type or types of Awards
to be made under this Plan and shall designate from time to time the
Participants who are to be the recipients of such Awards. Each Award shall be
embodied in an Award Agreement, which shall contain such terms, conditions and
limitations as shall be determined by the Committee in its sole discretion and
shall be signed by the Participant to whom the Award is made and by an
Authorized Officer for and on behalf of the Company. Awards may consist of those
listed in this paragraph 8(a) and may be granted singly, in combination or in
tandem. Awards may also be made in combination or in tandem with, in replacement
of, or as alternatives to, grants or rights under this Plan or any other plan of
the Company or any of its Subsidiaries, including the plan of any acquired
entity; provided that, except as contemplated in paragraph 15 hereof, no Option
may be issued in exchange for the cancellation of an Option with a higher
exercise price nor may the exercise price of any Option be reduced. All or part
of an Award may be subject to conditions established by the Committee, which may
include, but are not limited to, continuous service with the Company and its
Subsidiaries, achievement of specific business objectives, increases in
specified indices, attainment of specified growth rates and other comparable
measurements of performance. Upon the termination of employment by a Participant
who is an Employee, any unexercised, deferred, unvested or unpaid Awards shall
be treated as set forth in the applicable Award Agreement.
(i)    Option. An Award may be in the form of an Option. An Option awarded
pursuant to this Plan may consist of an Incentive Option or a Nonqualified
Option. Incentive Options may not be awarded to Nonemployee Directors. The price
at which shares of Common Stock may be purchased upon the exercise of an Option
shall be not less than the

--------------------------------------------------------------------------------

Fair Market Value of the Common Stock on the date of grant. The term of an
Option shall not exceed ten years from the date of grant. Subject to the
foregoing provisions, the terms, conditions and limitations applicable to any
Options awarded pursuant to this Plan, including the term of any Options and the
date or dates upon which they become exercisable, shall be determined by the
Committee.
(ii)    Stock Appreciation Right. An Award may be in the form of an SAR. The
strike price for an SAR shall not be less than the Fair Market Value of the
Common Stock on the date on which the SAR is granted. The term of an SAR shall
not exceed ten years from the date of grant. Subject to the foregoing
limitations, the terms, conditions and limitations applicable to any SARs
awarded pursuant to this Plan, including the term of any SARs and the date or
dates upon which they become exercisable, shall be determined by the Committee.
(iii)    Stock Award. An Award may be in the form of a Stock Award. The terms,
conditions and limitations applicable to any Stock Awards granted pursuant to
this Plan shall be determined by the Committee, subject to the limitations
specified below. Any Stock Award which is not a Performance Award shall have a
minimum Restriction Period of three years from the date of grant, provided that
(i) the Committee may provide for earlier vesting following a change in control
or other specified events involving the Company or upon an Employee’s
termination of employment by reason of death, disability or retirement,
(ii) such three-year minimum Restricted Period shall not apply to a Stock Award
that is granted in lieu of salary or bonus, and (iii) vesting of a Stock Award
may occur incrementally over the three-year minimum Restricted Period.
(iv)    Cash Award. An Award may be in the form of a Cash Award. The terms,
conditions and limitations applicable to any Cash Awards granted pursuant to
this Plan shall be determined by the Committee.
(v)    Performance Award. Without limiting the type or number of Awards that may
be made under the other provisions of this Plan, an Award may be in the form of
a Performance Award. The terms, conditions and limitations applicable to any
Performance Awards granted to Participants pursuant to this Plan shall be
determined by the Committee, subject to the limitations specified below. Any
Stock Award which is a Performance Award shall have a minimum Restriction Period
of one year from the date of grant, provided that the Committee may provide for
earlier vesting following a change in control or other specified events
involving the Company, or upon a termination of employment by reason of death,
disability or retirement. The Committee shall set Performance Goals in its
discretion which, depending on the extent to which they are met, will determine
the value and/or amount of Performance Awards that will be paid out to the
Participant and/or the portion of an Award that may be exercised.
(A)    Nonqualified Performance Awards. Performance Awards granted to Employees
or Nonemployee Directors that are not intended to qualify as qualified
performance-based compensation under Section 162(m) of the Code shall be based
on achievement of such Performance Goals and be subject to such terms,
conditions and

--------------------------------------------------------------------------------

restrictions as the Committee or its delegate shall determine.
(B)    Qualified Performance Awards. Performance Awards granted to Employees
under the Plan that are intended to qualify as qualified performance-based
compensation under Section 162(m) of the Code shall be paid, vested or otherwise
deliverable solely on account of the attainment of one or more pre-established,
objective Performance Goals established by the Committee in accordance with
Section 162(m) of the Code prior to the earlier to occur of (x) 90 days after
the commencement of the period of service to which the Performance Goal relates
and (y) the lapse of 25% of the period of service (as scheduled in good faith at
the time the goal is established), and in any event while the outcome is
substantially uncertain. A Performance Goal is objective if a third party having
knowledge of the relevant facts could determine whether the goal is met. Such a
Performance Goal may be based on one or more business criteria that apply to the
Employee, one or more business units, divisions or sectors of the Company, or
the Company as a whole, and if so desired by the Committee, by comparison with a
peer group of companies. A Performance Goal may include one or more of the
following:
•
increased revenue;

•
net income measures (including but not limited to income after capital costs and
income before or after taxes);

•
stock price measures (including but not limited to growth measures and total
shareholder return);

•
price per share of Common Stock;

•
market share;

•
net earnings;

•
earnings per share (actual or targeted growth);

•
earnings before interest, taxes, depreciation, and amortization (“EBITDA”);

•
earnings before interest, taxes and amortization (“EBITA”);

•
economic value added (or an equivalent metric);

•
market value added;

•
debt to equity ratio;

•
cash flow measures (including but not limited to cash flow per share, cash flow
return on capital, cash flow return on tangible capital, net cash flow, net cash
flow before financing activities and improvement in or

--------------------------------------------------------------------------------

attainment of working capital levels);
•
return measures (including but not limited to return on equity, return on
average assets, return on capital, risk-adjusted return on capital, return on
investors’ capital and return on average equity);

•
operating measures (including operating income, funds from operations, cash from
operations, after-tax operating income; net operating profit after tax, revenue
volumes, operating efficiency, rig fleet day rates and rig fleet utilization);

•
expense measures (including but not limited to overhead cost, general and
administrative expense and improvement in or attainment of expense levels);

•
margins;

•
shareholder value;

•
proceeds from dispositions;

•
total market value;

•
reliability;

•
productivity;

•
corporate values measures (including ethics compliance, environmental, and
safety) and

•
debt reduction.

Unless otherwise stated, such a Performance Goal need not be based upon an
increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo, performance relative to a peer
group determined by the Committee or limiting economic losses (measured, in each
case, by reference to specific business criteria). In interpreting Plan
provisions applicable to Performance Goals and Qualified Performance Awards, it
is the intent of the Plan to conform with the standards of Section 162(m) of the
Code and Treasury Regulation §1.162-27(e)(2)(i), as to grants to those Employees
whose compensation is, or is likely to be, subject to Section 162(m) of the
Code, and the Committee in establishing such goals and interpreting the Plan
shall be guided by such provisions. Prior to the payment of any compensation
based on the achievement of Performance Goals applicable to Qualified
Performance Awards, the Committee must certify in writing that applicable
Performance Goals and any of the material terms thereof were, in fact,
satisfied. Subject to the

--------------------------------------------------------------------------------

foregoing provisions, the terms, conditions and limitations applicable to any
Qualified Performance Awards made pursuant to this Plan shall be determined by
the Committee.
(b)    Notwithstanding anything to the contrary contained in this Plan, the
following limitations shall apply to any Awards made hereunder:
(i)    no Participant may be granted, during any one-year period, Awards
consisting of Options or SARs that are exercisable for more than 400,000 shares
of Common Stock;
(ii)    no Participant may be granted, during any one-year period, Stock Awards
covering or relating to more than 200,000 shares of Common Stock (the limitation
set forth in this clause (ii), together with the limitation set forth in clause
(i) above, being hereinafter collectively referred to as the “Stock-based Awards
Limitations”); and
(iii)    no Participant may be granted Awards consisting of cash or in any other
form permitted under this Plan (other than Awards consisting of Options or SARs
or otherwise consisting of shares of Common Stock or units denominated in such
shares) in respect of any one-year period having a value determined on the date
of grant in excess of $3,000,000.
9.    Awards to Nonemployee Directors.
(a)    Upon becoming a Director, each Nonemployee Director shall receive a
fully-vested Nonqualified Option to purchase 10,000 shares of Common Stock, and
as of the close of business on the date on which the Company’s regular annual
meeting of shareholders is held for each year after the year in which the Plan
is approved by the shareholders of the Company, each Nonemployee Director then
serving shall receive a fully-vested Nonqualified Option to purchase 10,000
shares of Common Stock (individually, a “Nonemployee Director’s Option,” and
collectively, “Nonemployee Directors’ Options”). The Board may, in its
discretion, determine to increase, from time to time, the number of shares
subject to Nonemployee Directors’ Options awarded after such determination,
provided that any such increase in any single calendar year shall not exceed
10,000 shares per Nonemployee Director’s Option. Each Nonemployee Director’s
Option shall expire five years from the date of grant; otherwise, a Nonemployee
Director’s Option shall not be subject to forfeiture or termination. Upon the
termination of the Plan or the unavailability of shares of Common Stock for
issuance under the Plan, no additional Nonemployee Directors’ Options shall be
granted pursuant to this sub-paragraph.
(b)    Additionally, the Committee may grant a Nonemployee Director of the
Company one or more Awards and establish the terms thereof in accordance with
paragraph 8 consistent with the provisions therein for the granting of Awards to
Employees and subject to the applicable terms, conditions and limitations set
forth in this Plan and the applicable Award Agreement.

--------------------------------------------------------------------------------

10.    Award Payment; Dividends; Substitution.
(a)    General. Payment of Awards may be made in the form of cash or Common
Stock, or a combination thereof, and may include such restrictions as the
Committee shall determine, including, in the case of Common Stock, restrictions
on transfer and forfeiture provisions. If payment of an Award is made in the
form of Restricted Stock, the applicable Award Agreement relating to such shares
shall specify whether they are to be issued at the beginning or end of the
Restriction Period. In the event that shares of Restricted Stock are to be
issued at the beginning of the Restriction Period, the certificates evidencing
such shares (to the extent that such shares are so evidenced) shall contain
appropriate legends and restrictions that describe the terms and conditions of
the restrictions applicable thereto. In the event that shares of Restricted
Stock are to be issued at the end of the Restricted Period, the right to receive
such shares shall be evidenced by book entry registration or in such other
manner as the Committee may determine.
(b)    Deferral. With the approval of the Committee, amounts payable in respect
of Awards may be deferred and paid either in the form of installments or as a
lump-sum payment; provided, however, that if deferral is permitted, each
provision of the Award shall be interpreted to permit the deferral only as
allowed in compliance with the requirements of Section 409A of the Code and any
provision that would conflict with such requirements shall not be valid or
enforceable. The Committee intends that any Awards under the Plan satisfy the
applicable requirements of Section 409A of the Code to avoid imposition of
applicable taxes thereunder. The Committee may permit selected Participants to
elect to defer payments of some or all types of Awards in accordance with
procedures established by the Committee. Any deferred payment of an Award,
whether elected by the Participant or specified by the Award Agreement or by the
Committee, may be forfeited if and to the extent that the Award Agreement so
provides.
(c)    Dividends and Interest. Rights to dividends or Dividend Equivalents may
be extended to and made part of any Award consisting of shares of Common Stock
or units denominated in shares of Common Stock, subject to such terms,
conditions and restrictions as the Committee may establish. The Committee may
also establish rules and procedures for the crediting of interest on deferred
cash payments and Dividend Equivalents for Awards consisting of shares of Common
Stock or units denominated in shares of Common Stock.
11.    Stock Option Exercise
. The price at which shares of Common Stock may be purchased under an Option
shall be paid in full at the time of exercise in cash or, if elected by the
Participant, the Participant may purchase such shares by means of tendering
Common Stock or surrendering another Award, including Restricted Stock, valued
at Fair Market Value on the date of exercise, or any combination thereof. The
Committee shall determine acceptable methods for Participants to tender Common
Stock or other Awards; provided that any Common Stock that is or was the subject
of an Award may be so tendered only if it has been held by the Participant for
at least six months. The Committee may provide for procedures to permit the
exercise or purchase of such Awards by use of the proceeds to be received from
the sale of Common Stock issuable pursuant to an Award. Unless otherwise

--------------------------------------------------------------------------------

provided in the applicable Award Agreement, in the event shares of Restricted
Stock are tendered as consideration for the exercise of an Option, a number of
the shares issued upon the exercise of the Option, equal to the number of shares
of Restricted Stock used as consideration thereof, shall be subject to the same
restrictions as the Restricted Stock so submitted as well as any additional
restrictions that may be imposed by the Committee.
12.    Taxes
. The Company shall have the right to deduct applicable taxes from any Award
payment and withhold, at the time of delivery or vesting of cash or shares of
Common Stock under this Plan, an appropriate amount of cash or number of shares
of Common Stock or a combination thereof for payment of taxes required by law or
to take such other action as may be necessary in the opinion of the Company to
satisfy all obligations for withholding of such taxes. The Committee may also
permit withholding to be satisfied by the transfer to the Company of shares of
Common Stock theretofore owned by the holder of the Award with respect to which
withholding is required. If shares of Common Stock are used to satisfy tax
withholding, such shares shall be valued based on the Fair Market Value when the
tax withholding is required to be made.
13.    Amendment, Modification, Suspension or Termination
. The Board may amend, modify, suspend or terminate this Plan for the purpose of
meeting or addressing any changes in legal requirements or for any other purpose
permitted by law, except that (i) no amendment or alteration that would
adversely affect the rights of any Participant under any Award previously
granted to such Participant shall be made without the consent of such
Participant and (ii) no amendment or alteration shall be effective prior to its
approval by the shareholders of the Company to the extent shareholder approval
is otherwise required by applicable legal requirements.
14.    Assignability
. Unless otherwise determined by the Committee in the Award Agreement, no Award
or any other benefit under this Plan shall be assignable or otherwise
transferable. Any attempted assignment of an Award or any other benefit under
this Plan in violation of this paragraph 14 shall be null and void.
15.    Adjustments.
(a)    The existence of outstanding Awards shall not affect in any manner the
right or power of the Company or its shareholders to make or authorize any or
all adjustments, recapitalizations, reorganizations or other changes in the
capital stock of the Company or its business or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or prior preference
stock (whether or not such issue is prior to, on a parity with or junior to the
Common Stock) or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding of any kind, whether or not of a character similar to that of
the acts or proceedings enumerated above.

--------------------------------------------------------------------------------

(b)    In the event of any subdivision or consolidation of outstanding shares of
Common Stock, declaration of a dividend payable in shares of Common Stock or
other stock split, then (i) the number of shares of Common Stock reserved under
this Plan, (ii) the number of shares of Common Stock covered by outstanding
Awards in the form of Common Stock or units denominated in Common Stock, (iii)
the exercise or other price in respect of such Awards, (iv) the Stock-based
Award Limitations described in paragraph 8(b) hereof, (v) the number of shares
of Common Stock covered by Awards to Directors granted pursuant to paragraph 9
hereof, and (vi) the appropriate Fair Market Value and other price
determinations for such Awards shall each be proportionately adjusted by the
Board to reflect such transaction. In the event of any other recapitalization or
capital reorganization of the Company, any consolidation or merger of the
Company with another corporation or entity, the adoption by the Company of any
plan of exchange affecting the Common Stock or any distribution to holders of
Common Stock of securities or property (other than normal cash dividends or
dividends payable in Common Stock), the Board shall make appropriate adjustments
to (i) the number of shares of Common Stock covered by Awards in the form of
Common Stock or units denominated in Common Stock, (ii) the exercise or other
price in respect of such Awards, and (iii) the appropriate Fair Market Value and
other price determinations for such Awards, (iv) the number of shares of Common
Stock covered by Awards to Directors automatically granted pursuant to paragraph
9 hereof and (v) the Stock-based Award Limitations described in paragraph 8(b)
hereof, to give effect to such transaction shall each be proportionately
adjusted by the Board to reflect such transaction; provided that such
adjustments shall only be such as are necessary to maintain the proportionate
interest of the holders of the Awards and preserve, without exceeding, the value
of such Awards.
(c)    In the event of a corporate merger, consolidation, acquisition of
property or stock, separation, reorganization or liquidation, the Board may make
such adjustments to Awards or other provisions for the disposition of Awards as
it deems equitable, and shall be authorized, in its discretion, (i) to provide
for the substitution of a new Award or other arrangement (which, if applicable,
may be exercisable for such property or stock as the Board determines) for an
Award or the assumption of the Award, regardless of whether in a transaction to
which Section 424(a) of the Code applies, (ii) to provide, prior to the
transaction, for the acceleration of the vesting and exercisability of, or lapse
of restrictions with respect to, the Award and, if the transaction is a cash
merger, provide for the termination of any portion of the Award that remains
unexercised at the time of such transaction or (iii) to provide for the
acceleration of the vesting and exercisability of an Award and the cancellation
thereof in exchange for such payment as shall be mutually agreeable to the
Participant and the Board.
16.    Restrictions
. No Common Stock or other form of payment shall be issued with respect to any
Award unless the Company shall be satisfied based on the advice of its counsel
that such issuance will be in compliance with applicable federal and state
securities laws. Certificates evidencing shares of Common Stock delivered under
this Plan (to the extent that such shares are so evidenced) may be

--------------------------------------------------------------------------------

subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the rules, regulations and other requirements of the
Securities and Exchange Commission, any securities exchange or transaction
reporting system upon which the Common Stock is then listed or to which it is
admitted for quotation and any applicable federal or state securities law. The
Committee may cause a legend or legends to be placed upon such certificates (if
any) to make appropriate reference to such restrictions.
17.    Unfunded Plan
. Insofar as it provides for Awards of cash, Common Stock or rights thereto,
this Plan shall be unfunded. Although bookkeeping accounts may be established
with respect to Participants who are entitled to cash, Common Stock or rights
thereto under this Plan, any such accounts shall be used merely as a bookkeeping
convenience. The Company shall not be required to segregate any assets that may
at any time be represented by cash, Common Stock or rights thereto, nor shall
this Plan be construed as providing for such segregation, nor shall the Company,
the Board or the Committee be deemed to be a trustee of any cash, Common Stock
or rights thereto to be granted under this Plan. Any liability or obligation of
the Company to any Participant with respect to an Award of cash, Common Stock or
rights thereto under this Plan shall be based solely upon any contractual
obligations that may be created by this Plan and any Award Agreement, and no
such liability or obligation of the Company shall be deemed to be secured by any
pledge or other encumbrance on any property of the Company. Neither the Company
nor the Board nor the Committee shall be required to give any security or bond
for the performance of any obligation that may be created by this Plan.
18.    Section 409A of the Code
. Notwithstanding anything in this Plan to the contrary, if any Plan provision
or Award under the Plan would result in the imposition of an applicable tax
under Section 409A of the Code and related regulations and Treasury
pronouncements, that Plan provision or Award will be reformed to avoid
imposition of the applicable tax and no such action shall be deemed to adversely
affect the Participant’s rights to an Award.
19.    Governing Law
. This Plan and all determinations made and actions taken pursuant hereto, to
the extent not otherwise governed by mandatory provisions of the Code or the
securities laws of the United States, shall be governed by and construed in
accordance with the laws of the State of Texas.
20.    No Right to Employment or Directorship
. Nothing in the Plan or an Award Agreement shall interfere with or limit in any
way the right of the Company or a Subsidiary to terminate any Participant’s
employment or other service relationship at any time, nor confer upon any
Participant any right to continue in the capacity in which he or she is employed
or otherwise serves the Company or any Subsidiary. Further, nothing in the Plan
or an Award Agreement constitutes any assurance or obligation of the Board to
nominate any Director for re-election by the Company’s shareholders.

--------------------------------------------------------------------------------

21.    Successors
. All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
22.    Effectiveness
. This Plan shall be effective upon the approval by the holders of a majority of
shares of votes entitled to vote on the approval of this Plan and who vote for
or against or expressly abstain from voting with respect to the approval of this
Plan at the 2007 annual meeting of the Company’s shareholders to be held on
August 3, 2007 or any adjournment or postponement thereof. If the shareholders
of the Company should fail to so approve this Plan prior to such date, this Plan
shall terminate and cease to be of any further force or effect, and all grants
of Awards hereunder shall be null and void. Notwithstanding the foregoing, the
Plan shall continue in effect for a term of ten years after the date on which
the shareholders of the Company approve the Plan, unless sooner terminated by
action of the Board.
IN WITNESS WHEREOF, Pioneer Drilling Company has caused this Plan to be executed
by its duly authorized officer, effective as provided herein.
PIONEER DRILLING COMPANY






By:

Carlos R. Pena
Corporate Secretary